            Case 2:20-cv-01901-JDW Document 49 Filed 04/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                  Case No. 2:20-cv-01901-JDW
 PEOPLESTRATEGY, INC.,

                 Plaintiff
        v.

 HEARTHSTONE ADVISORS LLC, et al.,

                 Defendants.



                                              ORDER

       AND NOW, this 16th day of April, 2021, upon consideration of Plaintiff PeopleStrategy,

Inc.’s Motion for Partial Summary Judgment (ECF No. 31) and Defendants Hearthstone Advisors,

LLC’s and Timothy Padva’s Motion for Summary Judgment (ECF No. 37), and for the reasons set

forth in the accompanying Memorandum, it is ORDERED as follows:

       1.       PeopleStrategy’s Motion for Partial Summary Judgment (ECF No. 31) is

GRANTED as to PeopleStrategy’s breach of contract claim against Mr. Padva based on Section

3(a)(1)(iv) of the Business Purchase Agreement (the “BPA”) and DENIED in all other respects;

and

       2.       Defendants’ Motion for Summary Judgment (ECF No. 37) is GRANTED as to

PeopleStrategy’s breach of contract claims based on Sections 3(a)(1)(i), (ii), and (v) of the BPA

and DENIED in all other respects.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
